


110 HR 4545 IH: Drug Sentencing Reform and Cocaine

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4545
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Clyburn, Mr. Shays,
			 Mr. Lewis of Georgia,
			 Mr. Towns,
			 Mr. Davis of Illinois,
			 Mr. Scott of Georgia,
			 Mr. Jefferson,
			 Mr. Wynn, Mr. Ellison, Ms.
			 Lee, Mr. Serrano,
			 Mr. Rush, Ms. Norton, Mr.
			 Brady of Pennsylvania, Mr.
			 Cummings, Mr. Fattah,
			 Mr. Grijalva,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Bishop of Georgia,
			 Mr. Payne,
			 Mr. Meeks of New York, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To target cocaine kingpins and address sentencing
		  disparity between crack and powder cocaine.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Sentencing Reform and Cocaine
			 Kingpin Trafficking Act of 2007.
		2.FindingsCongress finds the following:
			(1)Cocaine base
			 (commonly known as crack cocaine) is made by dissolving cocaine
			 hydrochloride (commonly known as powder cocaine) in a solution
			 of sodium bicarbonate (or a similar agent) and water. Therefore, crack and
			 powder cocaine are simply different forms of the same substance and all crack
			 cocaine originates as powder cocaine.
			(2)The physiological
			 and psychotropic effects of cocaine are similar regardless of whether it is in
			 the form of cocaine base (crack) or cocaine hydrochloride (powder).
			(3)One of the
			 principal objectives of the Anti-Drug Abuse Act of 1986, which established
			 different mandatory minimum penalties for different drugs, was to target
			 Federal law enforcement and prosecutorial resources on serious and major drug
			 traffickers.
			(4)In 1986, Congress
			 linked mandatory minimum penalties to different drug quantities, which were
			 intended to serve as proxies for identifying offenders who were
			 serious traffickers (managers of retail drug trafficking) and
			 major traffickers (manufacturers or the kingpins who headed drug
			 organizations).
			(5)Although drug
			 purity and individual tolerance vary, making it difficult to state with
			 specificity the individual dose of each form of cocaine, 5 grams of powder
			 cocaine generally equals 25 to 50 individual doses and 500 grams of powder
			 cocaine generally equals 2,500 to 5,000 individual doses, while 5 grams of
			 crack cocaine generally equals 10 to 50 individual doses (or enough for a heavy
			 user to consume in one weekend) and 500 grams of crack cocaine generally equals
			 100 to 500 individual doses.
			(6)In
			 part because Congress believed that crack cocaine had unique properties that
			 made it instantly addictive, the Anti-Drug Abuse Act of 1986 established an
			 enormous disparity (a 100 to 1 powder-to-crack ratio) in the quantities of
			 powder and crack cocaine that trigger 5- and 10-year mandatory minimum
			 sentences. This disparity permeates the Sentencing Guidelines.
			(7)Congress also
			 based its decision to establish the 100 to 1 quantity ratio on the beliefs
			 that—
				(A)crack cocaine
			 distribution and use was associated with violent crime to a much greater extent
			 than was powder cocaine;
				(B)prenatal exposure
			 to crack cocaine was particularly devastating for children of crack
			 users;
				(C)crack use was
			 particularly prevalent among young people; and
				(D)crack cocaine’s
			 potency, low cost and ease of distribution and use were fueling its widespread
			 use.
				(8)As a result, it
			 takes 100 times more powder cocaine than crack cocaine to trigger the 5- and
			 10-year mandatory minimum sentences. While it takes 500 grams of powder cocaine
			 to trigger the 5-year mandatory minimum sentence, it takes just 5 grams of
			 crack cocaine to trigger that sentence. Similarly, while it takes 5 kilograms
			 of powder cocaine to trigger the 10-year mandatory minimum sentence, 50 grams
			 of crack cocaine will trigger the same sentence.
			(9)Most of the
			 assumptions on which the current penalty structure was based have turned out to
			 be unfounded.
			(10)Studies comparing
			 usage of powder and crack cocaine have shown that there is little difference
			 between the 2 forms of the drug and fundamentally undermine the current
			 quantity-based sentencing disparity. More specifically, the studies have shown
			 the following:
				(A)Both forms of
			 cocaine cause identical effects, although crack is smoked, while powder cocaine
			 is typically snorted. Epidemiological data show that smoking a drug delivers it
			 to the brain more rapidly, which increases likelihood of addiction. Therefore,
			 differences in the typical method of administration of the two forms of the
			 drug, and not differences in the inherent properties of the two forms of the
			 drug, make crack cocaine potentially more addictive to typical users than
			 powder cocaine. Both forms of the drug are addictive, however, and the
			 treatment protocol for the drug is the same regardless of the form of the drug
			 the patient has used;
				(B)Violence committed
			 by crack users is relatively rare, and overall violence has decreased for both
			 powder and crack cocaine offenses. Almost all crack-related violence is
			 systemic violence that occurs within the drug distribution process. Sentencing
			 enhancements are better suited to punish associated violence, which are
			 separate, pre-existing crimes in and of themselves;
				(C)The negative
			 effects of prenatal exposure to crack cocaine were vastly overstated. They are
			 identical to the effects of prenatal exposure to powder cocaine and do not
			 serve as a justification for the sentencing disparity between crack and
			 powder;
				(D)Although Congress
			 in the mid-1980s was understandably concerned that the low-cost and potency of
			 crack cocaine would fuel an epidemic of use by minors, the epidemic of crack
			 cocaine use by young people never materialized to the extent feared. In fact,
			 in 2005, the rate of powder cocaine use among young adults was almost 7 times
			 as high as the rate of crack cocaine use. Furthermore, sentencing data suggest
			 that young people do not play a major role in crack cocaine trafficking at the
			 Federal level;
				(E)The current 100:1
			 penalty structure undermines various congressional objectives set forth in the
			 Anti-Drug Abuse Act of 1986. Data collected by the United States Sentencing
			 Commission show that federal resources have been targeted at offenders who are
			 subject to the mandatory minimum sentences, which sweep in low-level crack
			 cocaine users and dealers.
				(11)In 1988, Congress
			 set a mandatory minimum sentence for mere possession of crack cocaine, the only
			 controlled substance for which there is a mandatory minimum sentence for simple
			 possession for a first-time offender.
			(12)Major drug
			 traffickers and kingpins traffic in powder, not crack.
			(13)Contrary to
			 Congress’s objective of focusing Federal resources on drug kingpins, the
			 majority of Federal powder and crack cocaine offenders are those who perform
			 low level functions in the supply chain.
			(14)As a result of
			 the low-level drug quantities that trigger lengthy mandatory minimum penalties
			 for crack cocaine, the concentration of lower level Federal offenders is
			 particularly pronounced among crack cocaine offenders, more than half of whom
			 were street level dealers in 2005.
			(15)The Departments
			 of Justice, Treasury, and Homeland Security are the agencies with the greatest
			 capacity to investigate, prosecute and dismantle the highest level of drug
			 trafficking organizations, but investigations and prosecutions of low-level
			 offenders divert Federal personnel and resources from the prosecution of the
			 highest-level traffickers, for which such agencies are best suited.
			(16)The unwarranted
			 sentencing disparity not only overstates the relative harmfulness of the two
			 forms of the drug and diverts Federal resources from high-level drug
			 traffickers. It also disproportionately affects the African-American community.
			 According to the United States Sentencing Commission’s May 2007 Report, 82
			 percent of Federal crack cocaine offenders sentenced in 2006 were
			 African-American, while 8 percent were Hispanic and 8 percent were
			 white.
			(17)Only 13 States
			 have sentencing laws that distinguish between powder and crack cocaine.
			3.Cocaine
			 sentencing disparity elimination
			(a)CSASection 401(b)(1) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)) is amended—
				(1)in subparagraph
			 (A)(iii), by striking 50 grams and inserting 5
			 kilograms; and
				(2)in subparagraph
			 (B)(iii), by striking 5 grams and inserting 500
			 grams.
				(b)Import and
			 Export ActSection 1010(b) of the Controlled Substances Import
			 and Export Act (21 U.S.C. 960(b)) is amended—
				(1)in paragraph
			 (1)(C), by striking 50 grams and inserting 5
			 kilograms; and
				(2)in
			 paragraph (2)(C), by striking 5 grams and inserting 500
			 grams.
				4.Elimination of
			 mandatory minimum for simple possessionSection 404(a) of the Controlled Substances
			 Act (21 U.S.C. 844(a)) is amended by striking the sentence beginning
			 “Notwithstanding the preceding sentence,”.
		5.Increased
			 emphasis on certain aggravating and mitigating factorsPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 review and, if appropriate, amend the sentencing guidelines to ensure that the
			 penalties for an offense involving trafficking of a controlled
			 substance—
			(1)provide tiered
			 enhancements for the involvement of a dangerous weapon or violence, including,
			 if appropriate—
				(A)an enhancement for
			 the use or brandishment of a dangerous weapon;
				(B)an enhancement for
			 the use, or threatened use, of violence; and
				(C)any other
			 enhancement the Commission considers necessary;
				(2)adequately take
			 into account the culpability of the defendant and the role of the defendant in
			 the offense, including consideration of whether enhancements should be added,
			 either to the existing enhancements for aggravating role or otherwise, that
			 take into account aggravating factors associated with the offense,
			 including—
				(A)whether the
			 defendant committed the offense as part of a pattern of criminal conduct
			 engaged in as a livelihood;
				(B)whether the
			 defendant is an organizer or leader of drug trafficking activities involving 5
			 or more persons;
				(C)whether the
			 defendant maintained an establishment for the manufacture or distribution of
			 the controlled substance;
				(D)whether the
			 defendant distributed a controlled substance to an individual under the age of
			 21 years of age or to a pregnant woman;
				(E)whether the
			 defendant involved an individual under the age of 18 years or a pregnant woman
			 in the offense;
				(F)whether the
			 defendant manufactured or distributed the controlled substance in a location
			 described in section 409(a) or section 419(a) of the Controlled Substances Act
			 (21 U.S.C. 849(a) or 860(a));
				(G)whether the
			 defendant bribed, or attempted to bribe, a Federal, State, or local law
			 enforcement officer in connection with the offense;
				(H)whether the
			 defendant was involved in importation into the United States of a controlled
			 substance;
				(I)whether bodily
			 injury or death occurred in connection with the offense;
				(J)whether the
			 defendant committed the offense after previously being convicted of a felony
			 controlled substances offense; and
				(K)any other factor
			 the Commission considers necessary; and
				(3)adequately take
			 into account mitigating factors associated with the offense, including—
				(A)whether the
			 defendant had minimum knowledge of the illegal enterprise;
				(B)whether the
			 defendant received little or no compensation in connection with the
			 offense;
				(C)whether the
			 defendant acted on impulse, fear, friendship, or affection when the defendant
			 was otherwise unlikely to commit such an offense; and
				(D)whether any
			 maximum base offense level should be established for a defendant who qualifies
			 for a mitigating role adjustment.
				6.Offender drug
			 treatment incentive grants
			(a)Grant program
			 authorizedThe Attorney General shall carry out a grant program
			 under which the Attorney General may make grants to States, units of local
			 government, territories, and Indian tribes in an amount described in subsection
			 (c) to improve the provision of drug treatment to offenders in prisons, jails,
			 and juvenile facilities.
			(b)Requirements for
			 application
				(1)In
			 generalTo be eligible to receive a grant under subsection (a)
			 for a fiscal year, an entity described in that subsection shall, in addition to
			 any other requirements specified by the Attorney General, submit to the
			 Attorney General an application that demonstrates that, with respect to
			 offenders in prisons, jails, and juvenile facilities who require drug treatment
			 and who are in the custody of the jurisdiction involved, during the previous
			 fiscal year that entity provided drug treatment meeting the standards
			 established by the Single State Authority for Substance Abuse (as that term is
			 defined in section 201) for the relevant State to a number of such offenders
			 that is 2 times the number of such offenders to whom that entity provided drug
			 treatment during the fiscal year that is 2 years before the fiscal year for
			 which that entity seeks a grant.
				(2)Other
			 requirementsAn application under this section shall be submitted
			 in such form and manner and at such time as specified by the Attorney
			 General.
				(c)Allocation of
			 grant amounts based on drug treatment percent demonstratedThe
			 Attorney General shall allocate amounts under this section for a fiscal year
			 based on the percent of offenders described in subsection (b)(1) to whom an
			 entity provided drug treatment in the previous fiscal year, as demonstrated by
			 that entity in its application under that subsection.
			(d)Uses of
			 grantsA grant awarded to an entity under subsection (a) shall be
			 used—
				(1)for continuing and
			 improving drug treatment programs provided at prisons, jails, and juvenile
			 facilities of that entity; and
				(2)to strengthen
			 rehabilitation efforts for offenders by providing addiction recovery support
			 services, such as job training and placement, education, peer support,
			 mentoring, and other similar services.
				(e)ReportsAn
			 entity that receives a grant under subsection (a) during a fiscal year shall,
			 not later than the last day of the following fiscal year, submit to the
			 Attorney General a report that describes and assesses the uses of such
			 grant.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $10,000,000 to carry out this section for each of fiscal years 2008 and
			 2009.
			7.Grants for
			 demonstration programs to reduce drug use substance abusers
			(a)Awards
			 requiredThe Attorney General may make competitive grants to
			 eligible partnerships, in accordance with this section, for the purpose of
			 establishing demonstration programs to reduce the use of alcohol and other
			 drugs by supervised substance abusers during the period in which each such
			 substance abuser is in prison, jail, or a juvenile facility, and until the
			 completion of parole or court supervision of such abuser.
			(b)Use of grant
			 fundsA grant made under subsection (a) to an eligible
			 partnership for a demonstration program, shall be used—
				(1)to support the
			 efforts of the agencies, organizations, and researchers included in the
			 eligible partnership, with respect to the program for which a grant is awarded
			 under this section;
				(2)to develop and
			 implement a program for supervised substance abusers during the period
			 described in subsection (a), which shall include—
					(A)alcohol and drug
			 abuse assessments that—
						(i)are
			 provided by a State-approved program;
						(ii)provide adequate
			 incentives for completion of a comprehensive alcohol or drug abuse treatment
			 program, including through the use of graduated sanctions; and
						(B)coordinated and
			 continuous delivery of drug treatment and case management services during such
			 period; and
					(3)to
			 provide addiction recovery support services (such as job training and
			 placement, peer support, mentoring, education, and other related services) to
			 strengthen rehabilitation efforts for substance abusers.
				(c)ApplicationTo
			 be eligible for a grant under subsection (a) for a demonstration program, an
			 eligible partnership shall submit to the Attorney General an application
			 that—
				(1)identifies the
			 role, and certifies the involvement, of each agency, organization, or
			 researcher involved in such partnership, with respect to the program;
				(2)includes a plan
			 for using judicial or other criminal or juvenile justice authority to supervise
			 the substance abusers who would participate in a demonstration program under
			 this section, including for—
					(A)administering drug
			 tests for such abusers on a regular basis; and
					(B)swiftly and
			 certainly imposing an established set of graduated sanctions for non-compliance
			 with conditions for reentry into the community relating to drug abstinence
			 (whether imposed as a pre-trial, probation, or parole condition, or
			 otherwise);
					(3)includes a plan to
			 provide supervised substance abusers with coordinated and continuous services
			 that are based on evidence-based strategies and that assist such abusers by
			 providing such abusers with—
					(A)drug treatment
			 while in prison, jail, or a juvenile facility;
					(B)continued
			 treatment during the period in which each such substance abuser is in prison,
			 jail, or a juvenile facility, and until the completion of parole or court
			 supervision of such abuser;
					(C)addiction recovery
			 support services;
					(D)employment
			 training and placement;
					(E)family-based
			 therapies;
					(F)structured
			 post-release housing and transitional housing, including housing for recovering
			 substance abusers; and
					(G)other services
			 coordinated by appropriate case management services;
					(4)includes a plan
			 for coordinating the data infrastructures among the entities included in the
			 eligible partnership and between such entities and the providers of services
			 under the demonstration program involved (including providers of technical
			 assistance) to assist in monitoring and measuring the effectiveness of
			 demonstration programs under this section; and
				(5)includes a plan to
			 monitor and measure the number of substance abusers—
					(A)located in each
			 community involved; and
					(B)who improve the
			 status of their employment, housing, health, and family life.
					(d)Reports to
			 Congress
				(1)Interim
			 reportNot later than September 30, 2008, the Attorney General
			 shall submit to Congress a report that identifies the best practices relating
			 to the comprehensive and coordinated treatment of substance abusers, including
			 the best practices identified through the activities funded under this
			 section.
				(2)Final
			 reportNot later than September 30, 2009, the Attorney General
			 shall submit to Congress a report on the demonstration programs funded under
			 this section, including on the matters specified in paragraph (1).
				(e)DefinitionsIn
			 this section:
				(1)Eligible
			 partnershipThe term eligible partnership means a
			 partnership that includes—
					(A)the applicable
			 Single State Authority for Substance Abuse;
					(B)the State, local,
			 territorial, or tribal criminal or juvenile justice authority involved;
					(C)a researcher who
			 has experience in evidence-based studies that measure the effectiveness of
			 treating long-term substance abusers during the period in which such abusers
			 are under the supervision of the criminal or juvenile justice system
			 involved;
					(D)community-based
			 organizations that provide drug treatment, related recovery services, job
			 training and placement, educational services, housing assistance, mentoring, or
			 medical services; and
					(E)Federal agencies
			 (such as the Drug Enforcement Agency, the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives, and the office of a United States attorney).
					(2)Substance
			 abuserThe term substance abuser means an individual
			 who—
					(A)is in a prison,
			 jail, or juvenile facility;
					(B)has abused illegal
			 drugs or alcohol for a number of years; and
					(C)is scheduled to be
			 released from prison, jail, or a juvenile facility during the 24-month period
			 beginning on the date the relevant application is submitted under subsection
			 (c).
					(3)Single State
			 authority for substance abuseThe term Single State
			 Authority for Substance Abuse means an entity designated by the Governor
			 or chief executive officer of a State as the single State administrative
			 authority responsible for the planning, development, implementation,
			 monitoring, regulation, and evaluation of substance abuse services in that
			 State.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2008 and 2009.
			8.Emergency
			 authority for United States sentencing commission
			(a)In
			 generalThe United States Sentencing Commission, in its
			 discretion, may—
				(1)promulgate
			 amendments pursuant to the directives in this Act in accordance with the
			 procedure set forth in section 21(a) of the Sentencing Act of 1987 (Public Law
			 100–182), as though the authority under that Act had not expired; and
				(2)pursuant to the
			 emergency authority provided in paragraph (1), make such conforming amendments
			 to the Sentencing Guidelines as the Commission determines necessary to achieve
			 consistency with other guideline provisions and applicable law.
				(b)PromulgationThe
			 Commission shall promulgate any amendments under subsection (a) promptly so
			 that the amendments take effect on the same date as the amendments made by this
			 Act.
			9.Increased
			 penalties for major drug traffickers
			(a)Increased
			 penalties for manufacture, distribution, dispensation, or possession with
			 intent To manufacture, distribute, or dispenseSection 401(b)(1)
			 of the Controlled Substances Act (21 U.S.C. 841(b)) is amended—
				(1)in subparagraph
			 (A), by striking $4,000,000, $10,000,000,
			 $8,000,000, and $20,000,000 and inserting
			 $10,000,000, $50,000,000,
			 $20,000,000, and $75,000,000, respectively;
			 and
				(2)in subparagraph
			 (B), by striking $2,000,000, $5,000,000,
			 $4,000,000, and $10,000,000 and inserting
			 $5,000,000, $25,000,000,
			 $8,000,000, and $50,000,000, respectively.
				(b)Increased
			 penalties for importation and exportationSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—
				(1)in paragraph (1),
			 by striking $4,000,000, “$10,000,000”, “$8,000,000”, and
			 $20,000,000 and inserting $10,000,000,
			 “$50,000,000”, “$20,000,000”, and $75,000,000, respectively,
			 and
				(2)in paragraph (2),
			 by striking $2,000,000, “$5,000,000”, “$4,000,000”, and
			 $10,000,000 and inserting $5,000,000,
			 “$25,000,000”, “$8,000,000”, and $50,000,000,
			 respectively.
				10.Authorization of
			 appropriations and required report
			(a)Authorization of
			 appropriations for department of justiceThere is authorized to
			 be appropriated to the Department of Justice not more than $36,000,000 for each
			 of the fiscal years 2008 and 2009 for the prosecution of high-level drug
			 offenses, of which—
				(1)$15,000,000 is for
			 salaries and expenses of the Drug Enforcement Administration;
				(2)$15,000,000 is for
			 salaries and expenses for the Offices of United States Attorneys;
				(3)$4,000,000 each
			 year is for salaries and expenses for the Criminal Division; and
				(4)$2,000,000 is for
			 salaries and expenses for the Office of the Attorney General for the management
			 of such prosecutions.
				(b)Authorization of
			 appropriations for department of treasuryThere is authorized to
			 be appropriated to the Department of the Treasury for salaries and expenses of
			 the Financial Crime Enforcement Network (FINCEN) not more than $10,000,000 for
			 each of fiscal years 2008 and 2009 in support of the prosecution of high-level
			 drug offenses.
			(c)Authorization of
			 appropriations for department of homeland securityThere is
			 authorized to be appropriated for the Department of Homeland Security not more
			 than $10,000,000 for each of fiscal years 2008 and 2009 for salaries and
			 expenses in support of the prosecution of high-level drug offenses.
			(d)Additional
			 fundsAmounts authorized to be appropriated under this section
			 shall be in addition to amounts otherwise available for, or in support of, the
			 prosecution of high-level drug offenses.
			(e)Report of
			 comptroller generalNot later than 180 days after the end of each
			 of fiscal years 2008 and 2009, the Comptroller General shall submit to the
			 Committees on the Judiciary and the Committees on Appropriations of the Senate
			 and House of Representatives a report containing information on the actual uses
			 made of the funds appropriated pursuant to the authorization of this
			 section.
			11.Effective
			 DateThe amendments made by
			 this Act shall apply to any offense committed on or after 180 days after the
			 date of enactment of this Act. There shall be no retroactive application of any
			 portion of this Act.
		
